


Exhibit 10.30
[VANTIV LETTERHEAD]


May 30, 2012
Mr. Carlos Lima
Re:    Offer Letter
Dear Carlos:


This letter agreement contains the terms of your employment with Vantiv, LLC
(together with Vantiv Holding, LLC and Vantiv, Inc., the “Company”), in the
position of Chief Operating Officer, reporting to the Company's President and
Chief Executive Officer, Charles Drucker. This offer of employment, including
the initial equity award described below, and your appointment as an Executive
Officer of Vantiv, Inc., is subject to the approval of the Board of Directors
(the “Board”) of Vantiv Inc. and/or the Compensation Committee (the
“Committee”). This offer has been discussed with the Board and the Committee,
and I do not anticipate any issues regarding obtaining formal approvals.


Start Date: Your start date will be as mutually agreed between you and Charles.


Base Salary: Your base salary will be $400,000.00 per year (“Base Salary”). Your
Base Salary shall be payable in regular installments consistent with the
Company's payroll practices in effect from time to time, and the Company shall
withhold from your Base Salary all applicable deductions required by law and as
elected by you. Your Base Salary is subject to annual review and adjustment by
the Board or the Committee.


Annual Bonus: You are eligible to participate in the Company's annual incentive
plan, with a current target annual bonus opportunity equal to seventy-five
percent (75%) (with a maximum potential of 160%) of your Base Salary, pro-rated
for 2012 based on your Start Date. The actual payout, if any, for any given year
will be subject to the terms and conditions of the Company's incentive plan for
the given year and will be determined in the sole discretion of the Board or the
Committee, based upon the extent to which the applicable performance goals
established by the Board or the Committee are satisfied.


Equity Awards: Subject to approval by the Board or the Committee, the Company
will provide you an initial equity grant with a value of $350,000 in Restricted
Stock Units with a grant date as of the first trading day of the calendar month
following your Start Date. The initial equity grant will be made under the
Company's 2012 Equity Incentive Plan (the “Plan”), and will vest annually in
accordance with the following schedule: Year 1 - 0%; Year 2 - 50%; Year 3 - 25%;
Year 4 - 25%, subject in each case to your continued employment on such vesting
date and the acceleration and forfeiture provisions of the Plan. The grant will
be made in the form of an Equity Award Agreement containing non-solicitation and
non compete terms and such other terms as the Plan contains and/or may be
established by the Committee or the Board in their reasonable discretion. You
will be eligible to receive equity grants under the Plan (or any successor plan
thereto) from time to time as determined by the Board or the Committee, subject
to the terms and the conditions of such plans and to the Company's ability to
amend and modify such plans. The Board or the Committee may approve grants under
the Plan from time to time. Future equity grants are subject to the Committee's
design and approval and may include stock options, performance units and/or
other forms of equity compensation.


Severance Pay: You will be a participant in the Company's Executive Severance
Plan. The Executive Severance Plan will provide you a severance benefit of up to
1 year of salary plus target bonus, subject to certain conditions and compliance
with certain restrictive covenants. The terms and conditions of your
participation in the Executive Severance Plan are set forth more fully in the
plan document as in effect from time to time. Your execution of this offer
letter shall constitute your acceptance and agreement to the restrictive
covenants set forth in the Executive Severance Plan.


Benefits: You are eligible to participate in the health, life, disability,
dental insurance, and 401(k) and other employee benefit plans established by the
Company for its employees from time to time in accordance with the terms of
those programs and plans as in effect from time to time. You will be entitled to
paid time off in accordance with the terms of the Company's PTO policy.


Relocation Assistance: You will be eligible to participate in our relocation
assistance program for executives. In addition, we will provide you
reimbursement for up to $30,000 in incidental expenses you incur in connection
with your repatriation from the UK.


At-Will Statement: As with all positions at the Company, you continue to be
employed on an at-will basis meaning you or the Company can terminate the
employment relationship at any time, for any reason or no reason. No statement
in this letter agreement




--------------------------------------------------------------------------------




or otherwise shall be construed as a contract of employment or guarantee of
continued employment for a definite period of time unless such intention is
clearly set forth in a document signed by the Chief Executive Officer of the
Company.


Entire Agreement: You acknowledge that this letter agreement represents the
entire agreement between you and the Company and fully replaces and supersedes
any and all prior agreements, communications and understandings, whether written
or oral, between you and the Company with respect to the terms and conditions of
your employment. You further acknowledge that no verbal or written agreements,
promises or representations that are not specifically set forth in this letter
agreement or a subsequent writing signed by you and the Company, are or will be
binding upon the Company or any of its representatives.


Acceptance: Your signature below acknowledges that you have read and understood
and agreed to the terms and conditions of this letter. In addition to the
approval of the Board and Committee as noted above, this offer of employment is
contingent upon your successful completion of Vantiv's employment screening
process, which includes completion of a formal application, screening process,
reference check, background investigation, and completion of an I-9 form
(Employment Eligibility Verification form) along with any applicable supporting
documentation.


Carlos, we are very excited that you will be joining the Vantiv team. If you
have any questions please don't hesitate to call me or Charles.
  


Sincerely,


/s/ Theresa Stout
 
 
 
Theresa Stout
 
 
 
Chief Human Capital Officer
 
 
 





/s/ Carlos Lima
 
 
5/31/2012
 
Carlos Lima
 
 
Date Signed
 





